DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 
Acknowledgment
Applicant’s amendment filed on February 2, 2021 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (hereinafter “Zheng”) U.S. Patent Application No. 2015/0013015 A1 in view of Mowatt et al (hereinafter “Mowatt”) U.S. Patent Application Publication No. 2018/0218466 A1 and further in view of Powell et al (hereinafter “Powell”) U.S. Patent Application Publication No. 2018/0082094 A1 and Crimm et al (hereinafter “Crimm”) U.S. Application Publication No. 2015/0310389 A1

As per claims 1, 8 and 16, Zheng discloses a system, comprising:
a plurality of electronic devices that do not have Internet connectivity, each electronic device comprising a barcode decoder and a license activation application (see fig. 1A and 1B, which discloses Device A, Device B, Device C …. Device N);
a computing device that has an Internet connection, the computing device comprising a master program that is executable to (See fig. 1B, which discloses local license system 106 with device configuration tool 102);
obtain a plurality of identifiers from the plurality of electronic devices (see fig. 2, which discloses “get device IDs 204; 0008, which discloses “receiving, in the local licensor, a device ID for each of the devices in the first group of devices”); 
wherein obtaining an identifier from the electronic device comprises reading a first barcode that is displayed on the electronic device;
send at least one license request to a license server via the Internet connection, the at least one license request comprising the plurality of identifiers (see fig. 2, which discloses “gen + provide group license req. 212; 0007, which discloses that “In one embodiment, the method comprises the steps of receiving a first group license request for a group license associated with a first group of the plurality of devices, the first group comprising one or more of the plurality of devices”; 0008);
(0007, which discloses that “generating a first group license according to the first group licensing request, and securely transmitting the generated first group license to each device of the first group of devices, wherein each device of the one or more devices in the first group devices”; 0008); and
provide the plurality of licenses to the plurality of electronic devices in response to receiving a plurality of license activation requests from a plurality of license activation applications on the plurality of electronic devices (0007, which discloses that “securely transmitting the generated first group license to each device of the first group of devices, wherein each device of the one or more devices in the first group devices”; 0008),
wherein providing a license to the electronic device comprises generating a second barcode that comprises the license and displaying the second barcode.
What Zheng does not explicitly teach is:
wherein obtaining an identifier from the electronic device comprises reading a first barcode that is displayed on the electronic device; and 
wherein providing a license to the electronic device comprises generating a second barcode that comprises the license and displaying the second barcode.
Mowatt discloses the method:
wherein obtaining an identifier from the electronic device comprises reading a first barcode that is displayed on the electronic device (0049, which discloses that “For example, in accordance with at least one embodiment, the renter may scan the IoT device to retrieve its device ID and device type using, for example, a barcode”; 0050, which discloses that “a device rental agency can sign in, enter identification information for an IoT device (e.g., by scanning a barcode or other identifying tag associated with the device), and obtain access to a list of available services to purchase for the device.”);
Powell discloses the method:
wherein providing a license to the electronic device comprises generating a second barcode that comprises the license and displaying the second barcode (see figs 35A through 35 D including associated text; 0462, which discloses that “For example, the application 24 may be configured so that it activates a decoder function for decoding a barcode only if the indication of license entitlement is located in the same image as the barcode to be decoded. FIG. 35A shows an example where an indication of license entitlement is located in the same image as a barcode.”).
What Zheng, Mowatt and Powell does not explicitly say is that the electronic devices do not have internet connectivity and that the devices are bar code devices. Zheng however discloses that the devices are connected to a local licensor meaning that there are no internet connectivity. 
Crimm discloses that the devices are bar code devices as well as non internet devices or edge devices (see figs. 1 and 7 including associated text)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Zheng and incorporate a method wherein obtaining an identifier from the electronic device comprises reading a first barcode that is displayed on the electronic device; and wherein providing a license to the electronic device comprises generating a second barcode that comprises the license and displaying the second barcode in view of the teachings of Mowatt, Powell and crimm respectively in order to arrive at the claimed invention 

As per claims 2, 9, 17, Zheng further discloses the system, wherein each license enables operation of the barcode decoder on the electronic device or facilitates enhanced functionality for the barcode decoder on the electronic device (0007; 0008).

As per claims 3 and 11, Zheng further discloses the system, wherein:
the plurality of identifiers are obtained at different times (0007; 0008); and the master program is additionally configured to store the plurality of identifiers and send the plurality of identifiers to the license server together as a group (0007; 0008).

As per claims 4 and 12, Zheng further discloses the system, wherein:
the plurality of identifiers are obtained at different times (0007; 0008); and the master program is additionally configured to send a license request to the license server whenever an identifier is received from an electronic device (0007; 0008).

As per claims 5 and 13, Zheng further discloses the system, wherein the master program is additionally configured to: 
create one or more data structures that indicate for each identifier among the plurality 
of identifiers a license  that is associated with the identifier (0007; 0008); and
store the one or more data structures in storage that is accessible to the computing device (0007; 0008).

As per claims 6 and 14, Zheng further discloses the system, wherein the master program is additionally configured to: 
receive a license activation request from an electronic device, wherein the license activation request comprises an identifier that uniquely identifies the electronic device (0007; 0008; 0046);
access the one or more data structures (0007; 0008; 0046);
identify, via the one or more data structures, a license that corresponds to the identifier (0007; 0008; 0046); and
provide the license to the electronic device (0007; 0008; 0046).

As per claim 10, Zheng further discloses the non-transitory computer-readable medium, wherein each identifier uniquely identifies an electronic device (see figs. 1A and 1B including associated text; 0008).

As per claim 19, Zheng further discloses the non-transitory computer-readable medium, wherein:
providing the identifier to the computing device comprises generating a first barcode that comprises the identifier and displaying the first barcode (see figs. 1A and 1B including associated text; 0007; 0008; 0046); and
obtaining the license from the computing device comprises reading a second barcode that is displayed on the computing device, the second barcode comprising the license (see figs. 1A and 1B including associated text; 0007; 0008; 0046).

As per claim 20, Zheng further discloses the non-transitory computer-readable medium, wherein:
the user input comprises first user input comprising a first instruction to provide the identifier to the computing device and second user input comprising a second instruction to obtain the license for the barcode decoder (see figs. 1A and 1B including associated text; 0007; 0008; 0046);
the identifier is provided to the computing device in response to the first user input (see figs. 1A and 1B including associated text; 0007; 0008; 0046); and
the license is obtained from the computing device in response to the second user input (see figs. 1A and 1B including associated text; 0007; 0008; 0046).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 10, 2021